Name: Decision No 1/80 of the EEC-Switzerland Joint Committee - Community transit - of 18 September 1980 on the Greek text of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and amending the Appendices to the Agreement
 Type: Decision
 Subject Matter: Europe;  European construction;  tariff policy
 Date Published: 1981-04-18

 Avis juridique important|21981D0418(04)Decision No 1/80 of the EEC-Switzerland Joint Committee - Community transit - of 18 September 1980 on the Greek text of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and amending the Appendices to the Agreement Official Journal L 108 , 18/04/1981 P. 0003 - 0103 Spanish special edition: Chapter 02 Volume 08 P. 0133 Portuguese special edition Chapter 02 Volume 08 P. 0133 DECISION No 1/80 OF THE EEC-SWITZERLAND JOINT COMMITTEE - Community transit - of 18 September 1980 on the Greek text of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and amending the Appendices to the AgreementTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and in particular Article 16 (3) (a) and (c) thereof, Whereas from the date of its accession to the Community, the Hellenic Republic will be bound by that Agreement; Whereas provision should be made for the text of the Agreement in the Greek language to be as authentic as the texts in the Danish, Dutch, English, French, German and Italian languages; Whereas the rules on Community transit have been amended by the Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties; Whereas certain provisions of these rules have been amended in other ways ; whereas these rules appear in the Appendices to the Agreement and the Appendices should therefore be amended accordingly; Whereas Decision No 2/78 of the Joint Committee added to the Agreement an Appendix IIA introducing, on an experimental basis, a Community transit declaration form for use in an automatic or electronic data-processing system ; whereas this Appendix IIA has been amended by Decision No 2/79 ; whereas these Decisions apply until 31 December 1980; Whereas it has proved necessary to extend the use of this form beyond that date ; whereas the period during which these Decisions shall apply should therefore be prolonged, HAS DECIDED AS FOLLOWS: Article 1 The annexed text, in the Greek language, of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit shall be as authentic as the texts in the Danish, Dutch, English, French, German and Italian languages. Article 2 Appendix I of the Agreement is hereby amended as follows: (a) In the title, the words "(EEC) No 222/77 of 13 December 1976" shall be followed by a reference "(1)" and the following footnote shall be added to the page:"(1) As amended by:- Regulation (EEC) No 983/79 of 14 May 1979,- the Act of Accession of the Hellenic Republic." (b) In Article 57 (2), "41" shall be replaced by "45". Article 3 Appendix II of the Agreement is hereby amended as follows:(a) In the title the words "(EEC) No 223/77 of 22 December 1976" shall be followed by a reference "(1)" and the following footnote shall be added to the page:"(1) As amended by:- Regulation (EEC) No 1601/77 of 11 July 1977,- Regulation (EEC) No 526/79 of 20 March 1979,- the Act of Accession of the Hellenic Republic,- Regulation (EEC) No 1964/79 of 6 September 1979,- Regulation (EEC) No 137/80 of 9 January 1980,- Regulation (EEC) No 902/80 of 14 April 1980."(b) Article 1 (3) shall be replaced by the following:"[3. The forms to be completed as the special Community transit document, hereinafter referred to as "Control Copy T No 5", as proof that the goods have been used for a specific purpose and/or have arrived at a prescribed destination shall conform, except as regards the dimensions of the boxes wholly or partly delineated by dotted lines, to the specimens T 5 and T 5 bis in Annexes VI and VI A.The Control Copy T No 5 shall be issued and used in accordance with the provisions of Articles 10 to 13.]"(c) Article 2 (11) shall be replaced by the following:"[11. The provisions of paragraphs (2), (4), (5) (a), (6), first and second subparagraphs, (9) and (10), second and third subparagraphs, shall apply also to Control Copy T No 5. However, the guilloche-patterned background referred to in paragraph 2 shall be blue for the front and back of the original of the Control Copy T No 5 and for the front of the original of continuation sheet T 5 bis.]"(d) Article 10 shall be replaced by the following:"[Article 101. Proof that the conditions prescribed by a Community measure as to the use and/or destination of goods imported into, exported from, or moving within the Community have been complied with, shall be furnished by production of Control Copy T No 5. A Control Copy T No 5 is a completed form T 5, accompanied, if necessary, in the circumstances referred to in paragraphs 2 ad 3, by one or more forms T 5 bis.2. The competent customs authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T No 5 with one or more continuation sheets T 5 bis in cases where all the forms relate to a single consignment of goods, which are loaded on one single means of transport, and are destined for a single consignee and a single use and/or destination.3. Where continuation sheets T 5 bis are used, the undertaking given by the person concerned in box 108 of the Control Copy T No 5 shall be worded as follows : "The person concerned, represented by hereby undertakes to ensure the declared use and/or destination of the goods described above and in the continuation sheet(s) T 5 bis attached."4. The number of continuation sheets T 5 bis used and their printed serial numbers shall be shown in box 107 of the Control Copy T No 5 which they accompany. The registration number of the Control Copy T No 5 shall be shown in the box for registration particulars of each continuation sheet T 5 bis.]"(e) Article 11 shall be amended as follows:- in paragraph 1, the words "Control Copy T No 5 shall be made out" shall be replaced by "Control Copy T No 5 and, where appropriate, continuation sheets T 5 bis, shall be made out",- in paragraph 2, the words "Control Copy T No 5 shall" shall be replaced by "Control Copy T No 5 and, where appropriate, continuation sheets T 5 bis, shall".(f) Article 28 shall be supplemented as follows:>PIC FILE="T0029517">(g) >PIC FILE="T0029518">(h) >PIC FILE="T0029519">(i) >PIC FILE="T0029520">(j) >PIC FILE="T0029521">(k) >PIC FILE="T0029522"> Article 4 Appendix IIA of the Agreement is hereby amended as follows:>PIC FILE="T0029523"> Article 5 Appendix III of the Agreement is hereby amended as follows:(a) In point I.II of each of the Specimens I, II and III, the words "the Hellenic Republic" shall be inserted after the words "the Federal Republic of Germany".(b) In Specimen IV the word "Greece" shall be added to box 7 of the Certificate of Guarantee. Article 6 The period during which Decisions No 2/78 and No 2/79 shall apply is hereby prolonged until 31 December 1982. Article 7 This Decision shall enter into force on 1 January 1981. Done at Brussels, 18 September 1980. For the Joint Committee The Chairman P. AFFOLTER >PIC FILE="T0029524"> >PIC FILE="T0029525"> >PIC FILE="T0029526"> >PIC FILE="T0029527"> >PIC FILE="T0029528"> >PIC FILE="T0029529"> >PIC FILE="T0029532"> >PIC FILE="T0029533"> >PIC FILE="T0029534"> >PIC FILE="T0029535"> >PIC FILE="T0029536"> >PIC FILE="T0029537"> >PIC FILE="T0029538"> >PIC FILE="T0029539"> >PIC FILE="T0029540"> >PIC FILE="T0029541"> >PIC FILE="T0029542"> >PIC FILE="T0029543"> >PIC FILE="T0029544"> >PIC FILE="T0029545"> >PIC FILE="T0029546"> >PIC FILE="T0029547"> >PIC FILE="T0029548"> >PIC FILE="T0029549"> >PIC FILE="T0029550"> >PIC FILE="T0029551"> >PIC FILE="T0029552"> >PIC FILE="T0029553"> >PIC FILE="T0029554"> >PIC FILE="T0029555"> >PIC FILE="T0029556"> >PIC FILE="T0029557"> >PIC FILE="T0029558"> >PIC FILE="T0029559"> >PIC FILE="T0029560"> >PIC FILE="T0029561"> >PIC FILE="T0029562"> >PIC FILE="T0029563"> >PIC FILE="T0029564"> >PIC FILE="T0029565"> >PIC FILE="T0029566"> >PIC FILE="T0029567"> >PIC FILE="T0029568"> >PIC FILE="T0029569"> >PIC FILE="T0029570"> >PIC FILE="T0029571"> >PIC FILE="T0029572"> >PIC FILE="T0029573"> >PIC FILE="T0029574"> >PIC FILE="T0029575"> >PIC FILE="T0029576"> >PIC FILE="T0029577"> >PIC FILE="T0029578"> >PIC FILE="T0029579"> >PIC FILE="T0029580"> >PIC FILE="T0029581"> >PIC FILE="T0029582"> >PIC FILE="T0029583"> >PIC FILE="T0029584"> >PIC FILE="T0029585"> >PIC FILE="T0029586"> >PIC FILE="T0029587"> >PIC FILE="T0029588"> >PIC FILE="T0029589"> >PIC FILE="T0029590"> >PIC FILE="T0029591"> >PIC FILE="T0029592"> >PIC FILE="T0029593"> >PIC FILE="T0029594"> Aer Lingus Teoranta (Irish Air Lines), Dublin Aero-Dienst GmbH, NÃ ¼rnberg AerÃ ³flot-Soviet Airlines, Moskwa Aerolineas Argentinas, Buenos Aires Aerolinee Itavia, SpA, Roma Aer Turas, Dublin African Safari Airways, Nairobi Air Afrique, Abidjan Air AlgÃ ©rie (Compagnie nationale de transports aÃ ©riens Air AlgÃ ©rie), Alger Air Anglia Ltd, Norwich Air Canada, MontrÃ ©al Air Ceylon Ltd, Colombo Air Flight Luftfahrtunternehmen GmbH & Co. KG, DÃ ¼sseldorf Air France, Paris Air Freight Limited, Lydd Air India, Bombay Air Inter, Paris Airlift International Inc, Miami Air Madagascar (SociÃ ©tÃ © nationale malgache de transports aÃ ©riens), Tananarive Air-Mali, Bamako Air SÃ ©nÃ ©gal (SociÃ ©tÃ © nationale de transports aÃ ©riens), Dakar Air Viking, Reykjavik Air ZaÃ ¯re, Kinshasa Alaska Airlines Inc, Seattle Alia (The Royal Jordanian Airline), Amman Alitalia (Linee Aeree Italiane), Roma APSA, Lima Arco, Bermuda Ariana Afghan Airlines, Kabul ATI, Napoli Aurigny Air Services Ltd, Alderney Austrian Airlines, Wien Austrian Airtransport, Ã sterreichische Flugbetriebs-GmbH, Wien Avianca (Aerovias Nacionales de Colombia, S.A.), BogotÃ ¡ Balair Ltd., Basel Balkan-Bulgarian Airlines, Sofia BASCO Brothers Air Services Co., Aden Bavaria Flug GmbH Schwabe & Co. KG, MÃ ¼nchen Britannia Airways Ltd, Luton British Air Ferries Ltd, Southend-on-Sea British Airways, London British Caledonian Airways Limited, Gatwick Airport (London) British Island Airways Ltd, Gatwick Airport (London) British Midland Airways Ltd, Castle Donington British United Airways Ltd, Gatwick Airport (London) Cameroon Airlines, Douala Canadian Pacific-Air, Vancouver Civil Air Charter Verwaltungs-GmbH & Co. KG, Bedarfsluftfahrtunternehmen, Essen Condor Flugdienst GmbH, Neu-Isenburg Contactair Flugdienst GmbH & Co., Stuttgart CP Air (Canadian Pacific-Air), Vancouver CSA (Ceskoslovenske Aerolinie), Praha Cyprus Airways Ltd, Nicosia Dan-Air Skyways Ltd, London Deutsche Lufthansa AG, KÃ ¶ln East African Airways Corporation, Nairobi El Al Israel Airlines Ltd, Tel Aviv Elivie (SocietÃ Italiana Esercizio Elicotteri S.p.A.), Napoli Ethiopian Airlines S.C., Addis Abeba Fairflight (Charters) Ltd, Biggin Hill Airport (London) Finnair, Helsinki Garuda Idonesian Airways, Djakarta Germanair Bedarfsluftfahrtgesellschaft mbH, Frankfurt (Main) Ghana Airways Corporation, Accra Hapag-Lloyd Flug GmbH, Bremen Iberia (Lineas AÃ ©reas de EspaÃ ±a S.A.), Madrid Icelandair (Flugfelag Islands H.F.), Reykjavik International Air Bahama (Air Bahama International), Nassau International Carribean Airways, Barbados Intra Airways Ltd, Jersey Iranair, Teheran Iraqi Airways, Bagdad JAL (Japan Air Lines Co. Ltd), Tokio JAT (Jugoslovenski Aerotransport), Beograd KLM (Royal Dutch Airlines), Amsterdam Kuwait Airways Corporation, Kuwait Laker Airways (Services) Ltd, Gatwick Airport (London) Libyan Arab Airlines, Tripoli Loftleidir H.F. (Icelandic Airlines), Reykjavik Loganair Ltd, Glasgow LOT-Polish Airlines, Warszawa LTU-Lufttransport-Unternehmen GmbH & Co. KG, DÃ ¼sseldorf Luxair-Luxembourg Airlines, Luxembourg MalÃ ©v (Hungarian Airlines), Budapest Martinair, Amsterdam MEA (Middle East Airlines Airliban S.A.L.), Beyrouth Monarch Airlines Limited, Luton National Airlines Inc, Miami Nigeria Airways, Lagos NLM-Dutch Airlines, Amsterdam (Fred) Olsen, Oslo Olympic Airways, Athenai Ontario World Air, Toronto Pacific Western Airlines, Vancouver Pakistan International Airlines Corporation, Karachi Pan American World Airways Inc, New York Peters' Aviation, Norwich Quantas Airways Ltd, Sydney Rousseau Aviation, Dinard Royal Air Maroc, Casablanca Sabena (Belgian World Airlines), Bruxelles SAM (SocietÃ Aerea Mediterranea), Roma SAS (Scandinavian Airlines), Stockholm SATA, SA de transport aÃ ©rien, GenÃ ¨ve Saturn, Oakland Saudia (Saudi Arabian Airlines), Jeddah Seabord World Airlines Inc, New York Sierra Leone Airways, Freetown Singapore Airlines Ltd, Singapore South African Airways, Johannesburg Southern Air Transport, Miami Spantax SA, Madrid Strathallan, Perth Sudan Airways, Khartoum Swissair (Swiss Air Transport Company Ltd), ZÃ ¼rich Syrian Arab Airlines, Damascus TAP - The Intercontinental Airline of Portugal, Lisboa Tarom (Rumanian Air Transport), Bucuresti THY - Turkish Airlines, Istanbul Tradewinds, Gatwick Airport (London) Transavia (Holland B.V.), Amsterdam Trans-Mediterranean Airways S.A.L., Beyrouth Transmeridian, Stansted Airport (London) Trans-Union S.A., Paris Tunis Air, Tunis TWA (Trans World Airlines Inc.), New York United Arab Airlines, Heliopolis UTA (Union de transports aÃ ©riens), Paris VARIG-Brazilian Airlines, Rio de Janeiro VIASA (Venezolana Internacional de AviaciÃ ³n S.A.), Caracas WDL Flugdienst GmbH, MÃ ¼lheim/Ruhr Zambia Airways Corporation, Lusaka >PIC FILE="T0029595"> >PIC FILE="T0029596"> >PIC FILE="T0029597"> >PIC FILE="T0029598">>PIC FILE="T0029599"> >PIC FILE="T0029600"> >PIC FILE="T0029601"> >PIC FILE="T0029602"> >PIC FILE="T0029603"> >PIC FILE="T0029604"> >PIC FILE="T9001410"> >PIC FILE="T0029605"> >PIC FILE="T9001411">